Case: 2:20-cv-02979-SDM-MRM Doc #: 55 Filed: 08/11/21 Page: 1 of 2 PAGEID #: 3327




                N THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF OHIO
                   EASTERN DIVISION AT COLUMBUS


ROSALIE N. KENNEDY,

                      Petitioner,                :   Case No. 2:20-cv-2979

       - vs -                                        District Judge Sarah D. Morrison
                                                     Magistrate Judge Michael R. Merz

WARDEN, Marysville
 Reformatory for Women,

                                                 :
                      Respondent.


                   ORDER DENYING REDACTED COPIES


       This habeas corpus case is before the Court on Petitioner’s Motion for Copies of

Petitioner’s Redacted Objections (ECF No. 54).

       The reasons for the redaction is that Petitioner included in her unredacted objections two

police reports, one of which includes at PageID 3255 the Social Security number of Logan County

Deputy Sheriff Rick Hunt and the other which includes at PageID 3257 the Social Security number

of Petitioner’s deceased husband, Gary Kennedy.

       Under Fed.R.Civ.P. 5.2, only the last four digits of a Social Security number may be

included in a filing. Because Petitioner is apparently not aware of this Rule, Judge Morrison’s

chambers enforced it by sealing the unredacted objections.

       Because those two Social Security numbers are the only matter redacted, Petitioner has no

need for the copies and her Motion is therefore DENIED.



                                                 1
Case: 2:20-cv-02979-SDM-MRM Doc #: 55 Filed: 08/11/21 Page: 2 of 2 PAGEID #: 3328




IT IS SO ORDERED.



August 11, 2021.

                                                 s/ Michael R. Merz
                                                United States Magistrate Judge




                                       2
